[Cite as State v. Martiniez, 2022-Ohio-1736.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                   :    JUDGES:
                                                :    Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                      :    Hon. W. Scott Gwin, J.
                                                :    Hon. William B. Hoffman, J.
-vs-                                            :
                                                :
MALIK MARTINEZ - JOE HALL                       :    Case No. 2021CA00153
                                                :
        Defendant-Appellant                     :    OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Municipal Court,
                                                     Case No. 2021 CRB 2582




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    May 23, 2022




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

TARYN A. DOUGLAS                                     BERNARD L. HUNT
218 Cleveland Avenue SW                              2395 McGinty Road NW
Canton, OH 44701-4218                                North Canton, OH 44720
Stark County, Case No. 2021CA00153                                                        2



Wise, Earle, P.J.


       {¶ 1} Defendant-Appellant Malik Hall appeals the November 18, 2021 judgment

of the Canton Municipal Court finding him guilty of one count of inducing panic following

a jury trial. Plaintiff-Appellee is the city of Canton.

                                 Facts and Procedural History

       {¶ 2} On October 28, 2021, Canton Police Officer Kim Elliott was driving down

Tuscarawas Street West in Canton, Ohio when he was flagged down by a male

pedestrian. Elliott stopped and the man pointed behind Elliott, advising there was a man

walking down the street with an AK-47. Elliott looked in his rearview mirror and saw

appellant walking in the opposite direction with something in his hand. Elliott contacted

dispatch and advised he was going to investigate.

       {¶ 3} While that was happening, Canton police 911 dispatch received several

calls regarding appellant walking down Tuscarawas Street waiving around two weapons

and pointing them at passing traffic. One couple reported they saw appellant climb onto

a tree stump and point the AK-47 at passing traffic. Alarmed, they drove away quickly and

called police. Motorists on Tuscarawas were honking their horns to alert others to

appellant's presence. Three eyewitnesses who later testified at trial stated they feared for

their safety.

       {¶ 4} Officer Elliott drove up behind appellant with his cruiser lights activated. He

saw appellant had a long gun in one hand and a pistol in the other and was walking

towards a woman seated on the steps of St. Joseph's Church. Elliott exited his cruiser,

drew his weapon, and ordered appellant to drop the guns and get on the ground.
Stark County, Case No. 2021CA00153                                                         3


Appellant complied. Once appellant was on the ground, and upon closer inspection, Elliott

could see that although they had been modified to look real, the guns were fake. Several

officers including the shift sergeant arrived to assist Elliott. Appellant was taken into

custody without incident. The woman seated on the steps was appellant's girlfriend.

       {¶ 5} Appellant was later charged with one count of inducing panic pursuant to

R.C. 2917.31(A)(3), a misdemeanor of the first degree. Appellant pleaded not guilty and

the matter proceeded to a jury trial on November 18, 2021. Before trial the trial court

asked the state what predicate offense it intended to present. The state indicated it would

present evidence of disorderly conduct pursuant to R.C. 2911.11(A). The trial court

granted the state's Motion for Specific Jury Instruction which required the jury to find

appellant caused serious public inconvenience or alarm by committing the offense of

disorderly conduct.

       {¶ 6} The state called eight witnesses including two dispatchers who received

911 calls regarding appellant's behavior, three eyewitnesses, and three officers who

managed the incident.

       {¶ 7} Appellant testified on his own behalf. He testified he was not pointing the

toy guns at passing traffic, but rather at birds, pretending to shoot them. He also testified

that when his girlfriend went into McDonald's to get them food earlier that day, he stayed

outside because he did not want to scare the employees with the guns. He further

explained that the orange tip on one of the guns had been removed to make it appear

more realistic.

       {¶ 8} At the conclusion of state's evidence, counsel for appellant made a Crim.R.

29 motion for acquittal arguing because the state failed to charge appellant with disorderly
Stark County, Case No. 2021CA00153                                                       4


conduct and in any event had failed to prove disorderly conduct. The trial court overruled

the motion. After deliberating, the jury returned a guilty verdict.

       {¶ 9} Appellant filed an appeal and the matter is now before this court for

consideration. He raises one assignment of error as follows:

                                               I

       {¶ 10} "THE TRIAL COURT COMMITTED REVERSABLE ERROR WHEN IT

FAILED TO GRANT APPELLANT'S RULE 29, MOTION FOR AQUITTAL."

       {¶ 11} In his sole assignment of error, appellant argues the trial court erred by

denying his Crim.R. 29 motion for acquittal. We disagree.

       {¶ 12} Crim.R. 29 governs motion for acquittal. Subsection (A) states the following:



              The court on motion of a defendant or on its own motion, after the

              evidence on either side is closed, shall order the entry of a judgment

              of acquittal of one or more offenses charged in the indictment,

              information, or complaint, if the evidence is insufficient to sustain a

              conviction of such offense or offenses. The court may not reserve

              ruling on a motion for judgment of acquittal made at the close of the

              state's case.



       {¶ 13} The standard to be employed by a trial court in determining a Crim.R. 29

motion is set out in State v. Bridgeman, 55 Ohio St.2d 261, 381 N.E.2d 184 (1978),

syllabus: "Pursuant to Crim.R. 29(A), a court shall not order an entry of judgment of

acquittal if the evidence is such that reasonable minds can reach different conclusions as
Stark County, Case No. 2021CA00153                                                        5


to whether each material element of a crime has been proved beyond a reasonable

doubt."

       {¶ 14} Appellant's argument raises a question of sufficiency. On review for

sufficiency, a reviewing court is to examine the evidence at trial to determine whether

such evidence, if believed, would support a conviction. State v. Jenks, 61 Ohio St.3d 259,

574 N.E.2d 492 (1991). "The relevant inquiry is whether, after viewing the evidence in a

light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt." Jenks at paragraph

two of the syllabus, following Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d

560 (1979).

       {¶ 15} Appellant was convicted of one count of inducing panic in violation of R.C.

2917.31(A)(3) which prohibits causing serious public inconvenience or alarm by

committing an offense with reckless disregard of the likelihood that its commission will

cause serious public inconvenience or alarm. The state alleged appellant committed

disorderly conduct in violation of R.C. 2917.11 with reckless disregard that its commission

would cause public inconvenience or alarm. That section provides in relevant part:



              (A) No person shall recklessly cause inconvenience, annoyance, or

              alarm to another by doing any of the following:

              ***

              (4) Hindering or preventing the movement of persons on a public

              street, road, highway, or right-of-way, or to, from, within, or upon

              public or private property, so as to interfere with the rights of others,
Stark County, Case No. 2021CA00153                                                         6


              and by any act that serves no lawful and reasonable purpose of the

              offender;

              (5) Creating a condition that is physically offensive to persons or that

              presents a risk of physical harm to persons or property, by any act

              that serves no lawful and reasonable purpose of the offender.



       {¶ 16} "A person acts recklessly when, with heedless indifference to the

consequences, the person disregards a substantial and unjustifiable risk that the person's

conduct is likely to cause a certain result or is likely to be of a certain nature." R.C.

2901.22(C).

       {¶ 17} Appellant argues the trial court erred in denying his Crim.R. 29 motion for

acquittal because the state failed to charge or prove the predicate offense of disorderly

conduct.

       {¶ 18} First, appellant points to no authority which would support a conclusion that

the state must charge a predicate offense. Appellant does cite State v. Geary, 2016-Ohio-

7001, 72 N.E.3d 153, (1st Dist.) for its finding that "committing any offense is an essential

element of inducing panic which must be proven beyond a reasonable doubt." Geary at

¶ 5, emphasis added, citing In re P.T., 2013-Ohio-3881, 995 N.E.2d 279, ¶ 26; State v.

Weber, 5th Dist. Stark No. 2007 CA 00334, 2009-Ohio-1344, 2009 WL 765482, ¶ 29. We

agree. Committing a predicate offense is an element of inducing panic. The predicate

offense need not be separately charged.

       {¶ 19} Appellant next argues the city failed to prove any element of inducing panic.
Stark County, Case No. 2021CA00153                                                       7


       {¶ 20} Testimony presented in the city's case-in-chief established the City of

Canton's 911 dispatch center received numerous calls regarding a man walking up and

down Tuscarawas Street West waving around an assault rifle and a pistol and pointing

the weapons at traffic. One caller believed the guns were fake, but a woman in the

background of the same call believed they were real. Transcript of trial (T.) 131-140. The

911 calls were played for the jury. City's exhibits 1 and 2.

       {¶ 21} Officer Kim Elliot, a 32-year veteran of the Canton Police Department,

testified he was driving down Tuscarawas Street when a male pedestrian waived him

down to nervously point out a man walking down the street with an assault rifle. T. 144-

145. Alarmed himself, Elliott went to investigate and saw appellant with a long gun in one

hand, a pistol in the other and walking towards a woman seated on the steps of St.

Joseph's Church. Concerned for the woman, Elliott got out of his cruiser and ordered

appellant to drop the weapons and get on the ground. It was not until appellant dropped

the weapons that Elliott knew they were fake. T 148-149. Before stopping appellant, Elliott

observed appellant pointing the weapons toward the street and demonstrated for the jury.

T. 151-152.

       {¶ 22} Joe Hunter was driving home on Tuscarawas Street when he saw appellant

on the sidewalk with an assault rifle. Scared and alarmed for any school children who

may have been present at St. Joseph's, he drove around to the block so he could see

where the man was going. He parked his truck, got out, and hid behind a stairwell wall in

case appellant opened fire. At the same time, he saw Elliott arrive. Hunter stayed until

appellant was secured and gave a statement to responding officers. Hunter testified he
Stark County, Case No. 2021CA00153                                                          8


was offended, alarmed, intimidated, and inconvenienced by the situation which he

believed presented a risk of physical harm. T. 183-188.

       {¶ 23} Mikel Willis and Solomon Collins were traveling down Tuscarawas Street

on a shopping trip when they saw appellant walking with an assault rifle. Willis was initially

unconcerned because appellant had the muzzle of the gun pointed upwards. But then

she saw appellant climb onto a tree stump and point the weapon into oncoming traffic.

Both she and Collins feared he would start shooting and "kind of freaked out." Her initial

reaction was to call police but she and Collins wanted to remove themselves from the

situation and get to a place of safety first. Traffic was heavy and other motorists began

honking their horns in warning. The two drove away from the scene quickly and turned

down a side street to get out of the line of fire. From there they called 911. They were

asked to go to the scene and give a statement to officers. They did so and their statements

were captured by one of the responding officer's body camera and played for the jury. T.

192-193, 198-201, city's exhibit 4.

       {¶ 24} Responding Canton Police Sergeant Steven Shankle testified the incident

caused public alarm as the department fielded many 911 calls. He further testified that a

passerby would not be able to determine that the weapons appellant was carrying and

pointing at traffic were fake. T. 239-241.

       {¶ 25} Appellant testified on his own behalf. He did not deny he pointed the gun

towards traffic, but stated he was pretending to shoot birds and other animals. T. 262-

263. He admitted to getting on the tree stump and pointing the weapons toward traffic,

but again stated he was pretending to shoot birds. T. 281. He later stated he did not point

the guns at any people. T. 169. He then admitted Officer Elliott's description and
Stark County, Case No. 2021CA00153                                                        9


demonstration of how he was holding the weapons while walking down Tuscarawas

Street was accurate. T. 272. Appellant testified that earlier in the day he had not gone

into McDonald's with his girlfriend because he did not want to alarm the people inside with

the guns. T. 273, 284. He also testified the long gun had been modified to look realistic.

T. 277, 283-284.

       {¶ 26} We find the forging evidence, when viewed in a light most favorable to the

prosecution, sufficient to prove the charge of inducing panic and disorderly conduct.

Certainly, pointing a realistic looking weapon into oncoming traffic is reckless and caused

panic and public alarm as evidenced by the 911 calls and the testimony of Hunter, Willis

and Collins. Moreover, these witnesses testified they found this threat of force physically

offensive. See State v. Compton, 153 Ohio App.3d 512, 2003-Ohio-4080, 794 N.E.2d

771¶ 14 (threatening another with force, causing a belief of imminent physical harm

constitutes disorderly conduct by recklessly causing alarm to another by creating a

condition that is physically offensive to that person, as provided in the first part of R.C.

2917.11(A)(5)). Each witness presented by the state testified the situation caused

inconvenience, annoyance, or alarm. Accordingly, the trial court did not err in denying

appellant's Crim.R. 29 motion for acquittal.

       {¶ 27} The sole assignment of error is overruled.
Stark County, Case No. 2021CA00153                                  10


      {¶ 28} The judgment of conviction and sentence is affirmed.




By Wise, Earle, P.J.

Gwin, J. and

Hoffman, J. concur.




EEW/rw